 1                                                                        FILED IN THE
                                                                      U.S. DISTRICT COURT
 2                                                              EASTERN DISTRICT OF WASHINGTON



 3                                                               Oct 01, 2019
 4
                                                                     SEAN F. MCAVOY, CLERK




 5                        UNITED STATES DISTRICT COURT
 6                      EASTERN DISTRICT OF WASHINGTON
 7
 8 RUSSELL JONES and REINA JONES, a
 9 married couple,                                 NO. 2:19-cv-00264-SAB
10               Plaintiffs,
11               v.
12 GRANT COUNTY HOSPITAL DIST.                     ORDER DENYING MOTION TO
13 NO. 1 d/b/a/ SAMARITAN HOSPITAL, a              DISMISS, AS MOOT
14 Washington Municipality,
15               Defendant.
16
17        Before the Court is Defendant’s Motion to Dismiss and/or Quash Pursuant
18 to Rule 12(b)(5) for Insufficient Service of Process. ECF No. 5. The motion was
19 heard without oral argument. Plaintiff is represented by Ryan Best and Jacob
20 Mark. Defendant is represented by Amy Mensik.
21        Defendant filed its Motion on August 29, 2019, asserting that Plaintiffs had
22 failed to properly serve it. Since that time, Plaintiff served Kurt Kykendall on two
23 separate occasions. As a result, it appears that Plaintiff has complied with the
24 service requirements and therefore Defendant’s motion is moot.
25 //
26 //
27 //
28 //

     ORDER DENYING MOTION TO DISMISS, AS MOOT ~ 1
1        Accordingly, IT IS HEREBY ORDERED
2        1. Defendant’s Motion to Dismiss and/or Quash Pursuant to Rule 12(b)(5)
3           for Insufficient Service of Process, ECF No. 5, is DENIED as moot.
4        IT IS SO ORDERED. The District Court Executive is hereby directed to
5 file this Order and provide copies to counsel.
6        DATED this 1st day of October 2019.
7
8
9
10
11                                   Stanley A. Bastian
12                               United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DENYING MOTION TO DISMISS, AS MOOT ~ 2
